PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COU TS IN TEXAS


                        IN THE UNITED STATES DISTRICT COU T
                                                                                                    FILED
                                                                                                U. S. DISTRICT eSUP F
                                                                                            EASTERN DSSTRieT ©f TiM/ §

                 FOR THE EASTERN DISTRICT OF TEXAS
                                                                                                    MOV 1 5 zm
                                  BEAUMONT, TEXAS DIVISION
                                 (300 Willow St., Beaumont, TX 77701) gy
                                                                                          DEPUTY.
                            PETITION FOR A W IT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY
                                                               mnci-r.TD OTB T.E TS UNIT (Newton Co.Tx)
                                                               P.0. BOX 9000, WoodvTTTe, TX 75990
 JAMES ALF ED RAMEY (DOB:                    /67)              ( exas Prison System facility/East Texas)
PETITIONER (Pro se)                                             CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)

                                                                1) . TDCJ# 00587349
vs.
                                                                2) . S.I.D. No. #3657690
                                                                               PRISONER ID NUMBER
 HUNTSVILLE PAROLE BOARD PANEL;
 TX. BOARD OF PARDONS & PAROLES;
 TDCJ-PAROLE DIVISION, et al;
 LORIE DAVIS, Director TDCJ-CID.                                       l:\      7 '
RESPONDENT S                                                                             CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                             (Supplied by the District Court Clerk)
authorize person having custody of Petitioner)


                                INSTRUCTIONS - READ CA EFULLY

 1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
        under penalty of perjury. Any false statement of an important fact may lead to prosecution for
        perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed e cept in answer to questions 11 and 20. Do not cite legal
       authorities. Any additional arguments or facts you want to present must be in a separate
       memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
      before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
         To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
        show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
        must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
        confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
        completed by an authorized officer at your institution certifying the amount of money you have
        on deposit at that institution. If you have access or have had access to enough funds to pay the
        filing fee, then you must pay the filing fee.
                                                    L
    5. Only judgments entered by one court may be challenged in a single petition. A separate petition
           must be filed to challenge a judgment entered by a different state court.

    6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
            petition.

    7. Mail the completed petition and one copy to the U. S. District Clerk. The Venue List in your
           unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
            clerk s offices. The proper court will be the federal court in the division and district in which you
           were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
           Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
           Southern District of Texas, Houston Division).

    8. Failure to notify the court of your change of address could result in the dismissal of your case.



                                                   PETITION

    What are you ch llenging? (Check all that apply)

                   A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
                   probation or deferred-adjudication probation.
                   A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
                   A disciplinar proceeding. „ (Answer Questions 1-4, 15-19 & 20-25)
                            Deficient Parole Proceedings ;A 7; . ~
         xxfg      Other: a e unconstitutional. (AnswerQuestions

    A petitioners must answer questions 1-4:
    Note: In answering questions 1-4, you must give information about the conviction for the sentence you
    are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
    challenging a prison disciplinary action, do not answer questions 1-4 with information about the
    disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
    Failure to follow this instruction may result in a delay in processing your case.

>/ 1. Name and location of the court (district and county) that entered the judgment of conviction and
         sentence that you are presently serving or that is under attack: ? -<> Judicial District Ct.

            of Harris County (Houston), Texas.



                                              DATE CONVICTED: March 5th 1991 , under-
(/" 2. Date of judgment of conviction: CAUSE NO. /Texas vs. James A. Ramey.

£    3. Length of sentence: 30 years confinement in state prison.

    4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
           to challenge in this habeas action: N/A




                                                        -2-
  Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

  5. What was your plea? (Check one)                   Not Guilty 0 Guilty         Nolo Contendere

  6. Kind of trial: (Check one)                 Jury      Judge Only

  7. Did you testify at trial? D Yes D No

  8. Did you appeal the judgment of conviction?                  Yes    No

  9. If you did appeal, in what appellate court did you file your direct appeal?

                                                        Cause Number (ifknown):

         What was the result of your direct appeal (affirmed, modified or reversed)?

         What was the date of that decision?

         If you filed a petition for discretionary review after the decision of the court of appeals, answer
         the following:

         Grounds raised:




         Result:

         Date of result:                     Cause Number (ifknown):

         If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
         following:

         Result:

         Date                                of               result:

  10. Other than a direct appeal, have you filed any petitions, applications or motions from this
        judgment in any court, state or federal? This includes any state applications for a writ of habeas
         corpus that you may have filed. D Yes IKI No

i/ll. If your answer to 10 is Yes, give the following information:

         Name of court:
                                         N/A

        Nature of proceeding:
                                         N/A

         Cause number (ifknown):         N/A



                                                    -3-
       Date (month, day and year) you filed the petition, a plication or motion as shown by a file-
       stam ed date from the particular court: N/ A

       Grounds raised:                                 N/A
                                                       N/A

       Date of final decision:                         N/A

       What was the decision?                          N/A

       Name of court that issued the final decision:   N/A

       As to anv second netition. application or motion, give the same information:

       Name of court:                                  N/A

       Nature of roceedin :
                                                       N/A
                                                       N/A
       Cause number (if known):

       Date (month, day and year) you filed the petition, application or motion as shown by a file-
       stamped date from the particular court: p



       Grounds raised:                                 N/A

                                                       N/A

       Date of final decision:                         N/A

       What was the decision?                          N/A

       Na e of court that issued the final decision:
                                                       N/A

      If yo have filed more than two petitions, applications or motions, please attach an additional
        heet of paper and give the same information about each petition, application or motion.

12. Do you have any future sentence to serve after you finish serving the sentence you are attacking
                                 in this petition?           Yes   No

       (a) If your answer is Yes, give the name and location of the court that imposed the sentence
                to be served in the future:




       (b) Give the date and length of the sentence to be served in the future:




                                                  -4-
       (c) Have you filed, or do you intend to file, any petition attacking the judgment for the
              sentence you must serve in the future?           Yes    No

Parole Revocation:

13. Date and location of your parole revocation:

14. Have you filed any petitions, applications or motions in any state or federal court challenging
      your parole revocation? Yes No

       If your answer is Yes, complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your original conviction, was there a finding that you used or exhibited a deadly weapon?
          Yes       No

16. Are you eligible for release on mandatory supervision?               Yes    No

17. Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:


       Disciplinary case number:

       What was the nature of the disciplinary charge against you?

18. Date you were found guilty of the disciplinary violation:

       Did you lose previously ea ed good-time days?               Yes    No

       If your answer is Yes, provide the exact number of previously earned good-ti e days that were
       forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:


      Identify all other punishment imposed, including the length of any punishment, if applicable, and
       any changes in custody status:




19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
         Yes         No

      If your answer to Question 19 is “Yes,” answer the following:

      Step                       1         Result:



                                                -5-
               Date                          of            Result:

       Ste                           2            Result:

               Date                        of            Result:

All petitioners must answer the remaining questions:

20. For this petition, state every ground on whic you claim that you are being held in violation of the
       Constitution, la s, or treaties of the United States. Su marize briefly the facts supporting each
       ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
       court remedies on each ground on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this petition, you may be barred from presenting additional grounds
       at a later date.
                  IN MARCH OF 2019, THE RESPONDENTS ERRED WHEN THE
A. GROUND ONE: PETITIONER WAS DEPRIVED OF A MEANINGFUL PAROLE
      REVIEW BECAUSE OF A LACK OF PROCEDURAL AND SUBSTANTIVE DUE PRO-
        CESS GUARANTEED BY THE 5th and 14th Amendments :U.S. Constitu-
        tion; and, applicable U.S. Supreme Court decisions for fair reviews.
       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

               Petitioner, JAMES A. RAMEY, does not challenge the alidity

       of his 30 year conviction for a 1991 murder charge (Harris Co.TX);

       but, because of the arbitrary and unconstitutional fashion of the

       Parole Reviews/Hearings, Petitioner is being denied a meaningful

       Procedural-Substantive Due Process Parole Evaluation and Hearing.

       GROUND TWO: ETITIONER WAS DENIED A FAIR AND MEANINGFUL ADMIN¬
        ISTRATIVE APPELL TE PROCESS HICH DEPRIVED HIM OF HIS Isit, 5Tir &
       14th AMENDMENT:RIGHTS GUARANTEEING DUE PROCESS OF LAWy IN JUNE
       AND JULY W 2019 RESPONDENTS PROVIDE NO WRITTEN DI ECTIONS OF APPEAL.
       Supporting facts (Do not argue or cite law. Just state the specific facts that support your- claim.):

               Petitioner claims that there is no appellate process to

       address improper parole denials; and, no written format pro ided

       to Texas prisoners regarding the Exhaustion of Administrative-


         emedies Doctrine anterior to petitioning the courts for redress. (

       T.D.C.-I.D. and the TDCJ-PAROLE DIVISION, and the TEXAS BOARD OF

       PARDONS & PAROLES are equally liable due to being one entity
        under the Texas Constitution (T . Const. Art.IV, Sec. 11 et seq).
                                                   -6-
C. GROUND THREE: RESPONDENTS HAVE SUBJECTED THE PETITIONER TO
     CRUEL AND UNUSUAL PUNISHMENTS BY DENYI G HIS REQUEST FOR PA OLE
       RELEASE (AND HIS ADMINISTRATIVE APPEALS FOR A ESOLUTIO ) SO HE
      -COULD OBT IN PROFESSIONAL,- ADEQU TE MEDICAL C RE-EOR-SERIOUS MED-
       ICAL NEEDSI ND LONG TERM MEDICAL CARE FOR CHRONIC HEALTH ISSUES.
      Supporting facts (Do not argue or cite law. Just state the specific facts that su port your claim.):
      Petitioners serious medical problems was not duly considered
       Petitioner has served over 27 calendar ears on the 30 year ter .
       During that time, Petitioner's poor prison diet and unmet nutri-
       tional needs has resulted in a compromised cardiovascular condi-
       tion that escalated into a double heart attack on December 20,
       2018, at the Wynne Unit. Hermann Hospital professionals inserted
       a stent. Many medical restrictions, including NO EXCESSIVE HEAT
       OR HUMIDITY EXT EMES, ere prescribed. However, the TDCJ-ID has
       no provisions for fresh vegetables, fresh fruits, and/or clean,
       sanitary water supplies. The Huntsville Parole Board failed to
      -cxm s~rde r the pe-tit rem er-Ls- wri tt en~ P ROLE P CKAGE abou t- the sis facts .

D. GROU D FOUR: RESPONDENTS ACTED ITH INTENTIONAL NEGLECT AND
     DELIBERATE INDIFFERENCE TO THE PETITIONER'S PLANNED ACCESS TO
     COURT (TO ADDRESS HIS CLAIMS) BY TRANSFERRING HIM AWAY F OM THE
     U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS IN JULY2019.
      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

              When Petitioner complained that his May 2019 Parole Denial

       exposed him to unsafe health threats due to TDCJ-ID's inadequate diet &
       medical care, the Wynne Unit Medical Provider (P.A. Mrs. Christopher)
       initiated a distant transfer to a prison unit outside of the juris-
       diction of U.S. District Judge Keith P. Ellison, the federal judge
        ho is the preeminent autho ity on extrem heat -conditions- in TDCJ.
       This act occurred on 07/02/2019, after the Petitioner grieved the
      •ha assment and verbal -th eats of Dr. Christopher -(GRIEV NCE FILED
       ON 06/19/2019). Petitioner's unit transfer from the Wynne Unit in
       Huntsville, T . to Gib Lewis Unit (Woodville, TX) violated Texas
       Gov.sought
' 21. Relief Code 501.099   FAMILY
                  in this petition:     UNITYseeks
                                    P titioner & PARTICIPATION      regarding
                                                   for the federal courts      family visits.
                                                                          to conduct


      an "in-camera evidentiary hearing ( ith appointed counsel to a i t P titionpr)

      into the unfair, arbitrary, and unconstitutional practices of the Respondents"

      in their concerted efforts to prolong the confinement of seriously handicapped

      prisoners. Petitioner seeks for this Court to effectuate his release on parole


      so he may obtain adequate medical care and mental health services which the

      TEXAS DEP RIMENT OF CRI INAL JUSTICE-INSTITUTION L DIVISIONS has been proven

      to be unable to provide (Texas State Auditor's Office report in 2011-2012 .

     (Petitioner has approximately 36 months to- complete the enti e 30 year term).
      Remaining in the TDCJ-CID's inadequate medical capabilities will be fatal.
                                                 -7-
i/ 22.   Have you previously filed a federal habeas petition attacking the same conviction, parole
         revocation or disciplinary proceeding that you are attacking in this petition? DYes ISlN
         If your answer is Yes, give the date on which each petition was filed and the federal court in
         which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
         dismissed with prejudice, or (c) denied.
                                                         N/A
                                                         N/A

         If you previously filed a federal petition attacking the same conviction and such petition was
         denied or dismissed with prejudice, did you receive permission f om the Fifth Circuit to file a
         second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? Yes No (N/A)

   23.   Are any of the rounds listed in question 20 above presented for the first time in this petition?
         E Yes No

         If your answer is Yes, state briefly what grounds are presented for the first time and give your
         reasons for not presenting them to any other court, either state or federal.

          I exhausted all available Administrative Remedies; but, TDCJ
          prohibits prisoners fro filing Administrative Grievances regar¬
          ding parole issues (see attached STEP ONE 1-127 TDCJ OFFENDER-
          GRIEVANCE FORM #2019134076/ returned to me on 06/05/2019), so
          state writ parole claims are barred by TX.G0V.CODE §508.0081;
          and, the BOARD OF PARDONS/PA OLES failed to answer SPECIAL REVIE .
  24.    Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
         state or federal, for the judgment you are challenging? Yes B No

         If “Yes,” identi y each type of proceeding that is pending (i.e., direct appeal, art. 11.07
         application, or federal habeas petition), the court in which each proceeding is pending, and the
         date each proceeding was filed.                 N/A

                                                         /A
  25.    Give the name and address, if you know, of each attorney who represented you in the following
         stages of the judgment you are challenging:
                                                         N/A
         (a)    At          preliminary                                 hearing:
                                                         N/A
         (b)    At arraignment and plea:

         (c)    At trial:                                N/A

         (d)    At sentencing:                           N/A
                                                         N/A
         (e)    On appeal:

         (f>    In any post-conviction proceeding:
                                                         N/A


                                                   -8-
         (g) On appeal from any ruling against you in a post-conviction proceeding:

                                                                 N/A

Timeliness of Petition:


26. If your judgment of conviction, parole revocation or disciplinary proceeding became fin l over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not b r your petition.* 1 2 This meets the A.E.D.P.A. rules because

                  this parole clai asserting deprivations of procedural and

        and substantive Due Process of Law; and, denial of a fair and

        effective administrative appeal process, begin in March 2019 at

        the TDCJ-ID ynne Unit Parole Office. Failure of the Parole

        Board Panel (Region One BPP Office in Huntsville, TX) to consider

        my Parole Package/ Medically-required-long term health care is

        violative of the Eighth Amendment's ban prohibiting Cruel &

        Unusual Punishment/ Tx. Penal Code §39.04(a)(1) "VIOLATIONS 0F-
        THE CIVIL RIGHTS OF A PERSON IN CUSTODY" due to TDCJ-ID's inabil-
                                                                                     y
        ities to provide adequate:medical care and air conditioning for
        critically ill prisoners. TDCJ (Texas Prison Syste ) and the Texas
        Board of Pardons & Paroles Division/ TDCJ-PAROLE DIVISION are all
        consolidated pursuant to Texas Constitution Article 4, §11 et seq,
          esulting in equal liabilities for all three departments.

            The Antiterrorism a d Effective Death Penalty Act of 1 96 ( AEDPA ), as contained in 28 U.S.C. § 2244(d),
 provides in art that:

          (1) A one-year period oflimitation shall apply to an ap lication for a writ ofhabeas corpus by a person in
                   custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of-

                   (A) the date on hich the judgment became final by the conclusion of direct review or the
                            expiration of the time for seeking such review;

                   (B) the date on hich the im ediment to filing an application created by State action in violation
                            of the Constitution or laws ofthe United States is removed, if the applicant was prevented from
                            filing by such State action;

                   (C) the date on which the constitutional right asserted was initially recognized by the Su reme
                            Court, if the right has been newly recognized by the Supreme Court and made retroactively
                            applicable to cases on collateral review; or

                   (D) the date on which the factual predicate ofthe claim or claims presented could have been
                            discovered through the exercise of due diligence.

         (2) The time during which a roperly filed application for State post-conviction or other collateral review
                  with respect to the pertinent judgment or clai is pending shall not be counted to ard any eriod of
                   limitation under this subsection.




                                                           -9-
       Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.


                                                                             N/A
                                                        Signature of Attorney (if any)

                                                                             N/A


       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus as placed in the prison mailing system on

     / J T i-      A <       / 7     / ? (month, day, year).



        Executed (signed) on                                     (date).




                                                         Sigi iture of Petitioner (required)


Petitioner s current address: Mr. James Alfed Ramey TDCJ# 00587349
                                   POST OFFICE BOX 9000/ Gib Lewis Unit? TDCJ-CID
                                   Woodville, Texas 75990
                                    (Ne ton County, Texas)




                                                     -10-
              IN THE UNITED STATES DISTRICT COU T
               FOR THE EASTERN DISTRICT OF TEXAS
                     BE MDNTj _ TEXAS, DIVI SION : _

JAMES ALFRED RAMEY, #587349 §
  (Petitioner Pro se)?
                                   o

vs>                        §
                                        CIVIL ACTION O:
• HUNTSVILLE PAROLE BOARD P NEL;
• TX. BOARD OF PA DONS & PAROLES;
• TDCJ-PAROLE DIVISION, et al; and s
• LORIE DAVIS, Director TDQJ-CID
   (Respon ents, et al). §




   "PETITIONE * S MEMORANDU OF LAW WITH B IEF IN SUPPO T"
                     ADDENDUM TO THE FORM:
         TITLE 28 U.S.C. §2254 PETITION FOR A WRIT OF
          HABEAS CORPUS BY A PERSON IN STATE CUSTODY




                                  I.

                     STATEMENT OF THIS CASE:

    Petitioner is challenging the unco stitutional proceedings

conducted by the Region One Huntsville Parole Board Panel of

the Texas Board of Pardons and Paroles Division. Petitioner

does not challenge the legality of his 1991 thirty year term

from Harris County, Texas; but, Petitioner attacks the lack of

procedural and substantive Due Process of Law regarding Parole

evaluations, lack of a eaningful Parole Review and Hearing,

and the inabilities to enter into a dialogue verbally, or appeal.

                                 [1].
     Petitioner asserts t at the members of the Huntsville

Parole Board Panel were, at a minimum, required to read and

and consider material information regarding the Petitioner's

deteriorating health conditions and an inability to acquire

reasonably adequate health care and dietary needs in TDCJ.

Said Parole Board Panel Members failed to read and re iew

the Petitioner's written instrument (with attached Medical

Reports from the Huntsville Me o ial Hospital) entitled:

 "PETITIONER'S PAROLE INFORMATION PACKAGE FOR 2019 REVIEW."
Petitioner now attaches this 3-paged document for the Court's

inspection, to determine the material facts thereof. (See no :

EXHIBIT ONE/ 3 PAGES) (with cover page dated 04/20/2019).
     I am a 52 year old white ale suffering from cardiovas¬

cular disease, spinal stenosis, and P.T.S.D./ ental illness.

TDCJ-ID has been declared to be unable to provide adequate

health care/mental health care to Texas prisoners due to

underbudgeting problems (Texas State Auditor's Office Report

2012-2011). I made   role in 2011 and because of t o alleged

misdemeanors, I was revoked and returned to prison. I have had

four (4) parole setoffs without reason. After suffering these

major double heart attacks on 12/20/2018, my health has deter¬

iorated to the point of being a substantial risk of death. No

proper dietary needs, no physical therapist, and no adequate

physical/mental/cardiovascular health care poses a serious safe¬

ty risk to y wellbeing that prison officials cannot address.

                           [2].
These circumstances violate the Eighth Amendment's prohibi¬

tion against inflicting cruel and unusual punishment (8th

Amend ent U.S. Constitution). The Texas Board of Pardons and

Paroles continuous denials, in the face of my inadequate medi¬

cal care and lack of adequate mental health care by professio¬

nal Health Care Pro iders, constitutes the infliction of pain.

The TDCJ-PAROLE DIVISION, TEXAS BOARD OF PARDO S & PAROLES,

and the TEXAS DEPARTMENT OF CRIMINAL JUSTICE-I STITUTIONAL

DIVISIO (or, "TDCJ-PD,'7,,TBPP,,7,,TDCJ-ID") are.ONE entity and

equally legal liable for hat each division does to prisoners.

These agencies became one consolidated State Agency ("TDCJ")

in 1989 under Texas Constitution, Article IV, Section 11 et seq

The Huntsville Parole Board embers are very well cognizant of

the inadequate medical/mental health care the TDCJ-CID provides

to seriously ill prisoners. Commissioner Garcia is an e -Warden

     Once Petitioner received the "NR-NEXT REVIEW 05/2020 PAR¬

OLE NOTICE setoff" he filed a letter to Commissioner Tony Roy

Garcia, requesting that the Hunts ille Parole Board Panel act

"To Reconsider The 05/24/2019 One-Year Setoff" and instead,

modify the Panel's decision. This was treated incorrectly as

a "SPECIAL REVIEW-Relase Denied" pursuant to Texas Administra¬

tive Code 145.17 and/or BPP BOARD POLICY 145.206 III. A., and

improperly forwarded to the BPP BOARD ADMINISTRATOR in Austin,

Texas. Commissioner Tony Garcia should have addressed such.

Petitioner next filed a TDCJ OFFENDER GRIEVA CE FORM 1-127

STEP ONE GRIEVANCE NO. 2019134076 on 06/04/2019; but, it was
arbitrarily refused (see: attached STEP ONE 1-127/ BOX# 8.);

[Marked "EXHIBIT TWO."].
                           [3].
On June 27, 2019, the Texas Board of Pardons & Paroles Divi¬

sion (Brett Hornsby, Program Supervisor III) issued a DENIAL

FOR SPECIAL REVIEW, when in fact no "SPECIAL REVIE REQUEST"

was yet submitted by the Petitioner. Petitioner submitted

an official "SPECIAL REVIEW-Release Denied" in July 2019,

but no answer was forthcoming from the T.B.P.P. Division.

Therefore, Petitioner s rights of procedural and substantive

Due Process (5th and 14 A end ents U.S. Cdnstitution) were

arbitrarily violated. Petitioner's rights of "Access To

The Courts To Petition For Redress of Grievances" (1st Amend¬

ment U.S. Cdnstitution) ere likewise circu vented. Petition¬

er's right to seek his fair appeal process to remedy the defects

of the Parole Review/Parole Hearing/Reconsideration Request/

SPECIAL REVIEW REQUEST/ and the 1-127 STEP ONE/ADMINISTRATIVE/
OFFE DER GRIEVANCE were also violated and intentionally rev¬

ented by the TDCJ-CID, TDCJ-PD, and TBPP divisions.

     Texas Penal Code §39.04(a)(1) defines these deprivations

as "VIOLATIONS OF THE CIVIL RIGHTS OF A PERSON IN CUSTODY:"

     On July 02, 2019, the TDCJ-CID Wynne Unit Medical Staff

(i.e., P ovider Mrs. Christopher, P.A.), succeeded in getting

the Petitioner transferred from the Southern District of Texas

to the Eastern District of Texas, after threatening to summon

the Security Guards when Petitioner sought Medical Services to

provide medical attention to his chronic care needs. This trans¬

fer resulted in distancing the Petitioner from his family and

friends who visited on occasion; and, deprived him from seeking


                             [4].
federal judicial litigation/relief in U.S. District Judge

Keith P. Ellison's court in the U.S. District Court for the

Southern District of Texas, Houston Division. That court has

pendant jurisdiction over the Respondent parties in and around

the Huntville, Texas area, the TDCJ-CID Wynne Unit, and the

Huntsville Parole Board Panel Members. Because Petitioner

is now assigned to the GIB LE IS UNIT of TDCJ-CID in Ne ton

County, Woodville, Texas... jurisdiction lies with the U.S.

District Court of Eastern Texas at Beaumont. Such complicates

an already complicated legal situation with the Respondents.


                              II.

                 PETITIONER'S CL IMS RES TED
GROUND ONE:
IN MARCH OF 2019, THE RESPONDENTS ERRED WHEN THE PETITIO ER
WAS DEPRIVED OF A MEANINGFUL PAROLE REVIEW BECAUSE OF A LACK
OF PROCEDURAL AND SUBSTANTIVE DUE PROCESS GURANTEED BY THE
5th AND 14th AMENDMENTS OF THE UNITED STATES CONSTITUTION;
AND APPLICABLE U.S. SUPREME COURT DECISIONS FOR FAIR REVIEWS.

     Petitioner claims that his rights for a fair, meaningful

Parole Review and Hearing were traversed by the Huntsville

Region One BPP Parole Board Panel, because said voting members

failed to gain critical information regarding the Petitioner's

serious medical/merital care needs. No formal interview was

provided where Petitioner could enter into a verbal dialogue

 ith any voting Board Panel Member; and, the Unit Institutional

Parole Officer ("IPO") is not an active decision maker. None

of the voting Board Panel members reviewed Petitioner's PAROLE

PACKAGE outlining his critical chronic cars needs. No appeal was

provided whatsoever.
                            [5].
     A proper in estigation ill establish that the Region

One Parole Board Panel (physical address/location is at

1022 Veterans Memorial Parkway, Huntsville, TX 77320, and

Office Phone #(936) 291-2161) oversees the parole evaluations

of approximately fifteen (15) state and federal penitentiary

facilities. These facilities are kno n as the: BYRD UNIT-TDCJ;

CLEVELAND UNIT-TDCJ; DIBOLL UNIT-TDCJ; DUNCAN UNIT-TDCJ; EAST-

HAM UNIT-TDCJ; ELLIS ONE UNIT-TDCJ; ESTELLE UNIT-TDCJ; FERGU¬

SON UNIT-TDCJ; GOREE UNIT-TDCJ; HOLLIDAY TRANSFER UNIT-TDCJ;

HUNTSVILLE UNIT (WALLS)- TDCJ; KEGANS STATE JAIL-TDCJ; A.B.-

POLUNSKY UNIT-TDCJ; WYNNE UNIT-TDCJ; and FEDERAL (FCI).

     The three (3) person Huntsville Parole Board Panel is

incapable of rendering a fair evaluation for parole hearings

of so many prisoners. An estimated 300-600 Parole Cases are

considered each week. Only affluent prisoners, who can afford

the services of retained attorney Parole Counselors, are able

to secure personal hearings with the overburdened Parole Board

Panel Members in the Huntsville Parole Board Office. The major¬

ity of the cases are arbitrarily denied and setoff for periods

of 1, 2, 3, 5, 7, and 10 year before another review takes place.

     Mr. Tony Roy Garcia is a long-time political hack and he

controls the Huntsville Parole Board Office and it's members.

Recently, attorney Russell M. Webb (lawyerwebb(aaol. com) of

Houston, Texas [(713) CALL WEBB] as retained by parole violator

Billy Dale Hall for $ 100.00. Inmate Hall had served 27 years

of a Life term for Injury To A Child (placed an infant in a hot


                            [6].
oven in Cook County, Gainsville, Texas) before paroling in 2015.

Inmate Hall was returned to the TDCJ in 2017 for Family Violence

and e retained attorney R.M. Webb. Attorney ebb, a former

Parole Official in Hunts ille's Region One Parole Board Office,

(and a former TDCJ Prison Guard employed at the Wynne Unit),

easily convinced Commissioner Garcia to reinstate In ate Hall's

2015 Parole Certificate on March 08, 2019. Mr. Hall received

the most favorable parole-release category (an "FI-1") and was

freed May 2019. He was re-arrested shortly after his release

for Public Into ication, but managed to remain free regardless.



     Petitioner JAMES A. RAMEY has been setoff for parole release

four (4) times by Commissioner Garcia and his coworkers, without

any type of personal interview. 20 December 2018, Petitioner

suffered a near-fatal double heart attack at the Wynne Unit. The

extre e heat conditions attributed to most of the 109 Texas Pri¬

son Units, in addition to the subpar, inadequate medical care

the TDCJ-CID is plagued with due to underbudgeting problems, is

definitely subjecting the Petitioner to inhumane conditions and

probable future health declines. Moreover, Petitioner has a

medical history involving spinal stenosis, P.T.S.D., depression,

and other mental health illnesses.He is caught in a web of over¬

crowded prison conditions where emergency response times are way

too lengthy, and delays in emergency treatments are prolonged.

Long term medical and psychiatric health care are inferior and

a p role release offers the only safeguard for critically ill

                              [7].
Te as prisoners and the infirm elderly offenders being housed

in the Texas Prison System without adequate medical care.
     Te as is too underfunded to provide inimal health/mental
care. Statistics verify that the state of California expends

t ice the amount of monetary funds for the upkeep of it's

adult prisoner population; however, a federal court ruled

that California Prison Authorities had to release over 40,000

prisoners in order to distribute the available prison budget

funds a ongst the remaining inmates. In 2011, the United

States Supre e Court upheld that federal court decision, and

 rison Authorities were forbidden from renting jail space to

house their prisoners as an alternative to parole release.

     Texas spends only half the amount of money on it's prisoner

population as what California state does. In 2011, the Texas

State Auditor's Office issued a report that "Texas Prisoner

Health Care Is Underfunded" andy the increasing nu ber of it's

older prisoners with age-related health problems (along with

the rising costs of drugs to treat chronic illnesses such as

HIV, AIDS, and Hepatitis C) are causing ever higher health c re

costs. Mismanagement has taken away the discretionary po ers

of medical professionals (M.D.s, Psychiatrists, Psychologists,

Physical Therapists, etc.) and given unreasonable authority to

accountants instead. This illogical system and inhumane practice

has led to a denial of minimal medical/mental health care by said

accountants rather than the sound "practice of edicine by real

doctors and specialists in the fields of medical science." It is

a recipe for failure, and Commisioner Garcia condones such.

                             [8].
Commissioner Garcia's questionable dealings ith his crony

and former co orker Russell M. Webb, in addition to the denial

of the Petitioner's medically required parole release in which

. reasonable, adequate long term medical/mental health care can be

acquired at the Petitioner's own expense, is not generating

the official attention it deserves by the TDCJ-CID, TDCJ-PD,

and TX.BPP. The Te as Attorney General's Office has in the past

distributed Inter-Office-Com unications for Prison Authorities

to not respond to Offender Grievances with answers involving

incriminating information counter to the Texas Prison System.

Petitioner is therefore compelled to petition the federal court

system for redress of his grievances, because the TDCJ OFFENDER

GRIEVANCE PROCEDURES bars grieving Parole Issues. Such hinders

the "Exhaustion of Administrative Remedies Doctrine" required

prior to a prisoner's litigation in the Texas state courts.


               PETITIONER'S GROUND T O (Restated)

GROUND T O:

              PETITIONER WAS DENIED A FAIR AND MEANINGFUL ADMINI¬
STRATIVE APPELLATE PROCESS WHICH DEPRIVED HIM OF HIS 1st, 5th,
and 14th AMENDMENT RIGHTS (U.S. CONSTITUTION) GUARANTEEING DUE
PROCESS OF LAW, IN JUNE AND JULY OF 2019. RESPONDENTS PROVIDE
NO WRITTEN DIRECTIONS OF APPEAL.

     Petitioner complains that his attached ["EXHIBIT ONE"]

written four (4) pages entitled:"OFFENDER*S PAROLE INFORMAT¬

ION PACKAGE FOR 2019 REVIEW" (including 04/20/2019 cover letter)
was not considered or read by the Huntsville Parole Board Panel.

No acknowledgement was received that such was entertained.


                               [9].
     When the Petitioner failed to get a personal interview

to discuss the severity of his health issues it Commissioner

Garcia or others .concerning the Huntsville Me orial Hospital

OPERTAIVE REPORT dated 12/20/2018, He grieved it. Material facts in

the PAROLE PACKAGE/ "EXHIBIT ONE" are relevant and critical for all

the voting Parole Board members to consider. Such never occurred.

     Petitioner filed a "LETTER FOR RECONSIDERATION to

Commissioner Garcia in June 2019; but, it was wrongly treated

as a "SPECIAL REVIEW" and for arded to the Austin, Texas Board

Administrator who oversees SPECIAL REVIEWS pursuant to Tx.Admin-

instrative Code RULE 145.17, and BPP POL. 145.206 III.A.

     Ne t, Petitioner filed a formally written SPECIAL REVIE

in July 2019, with no proper response being given for Denial.



     Finally, Petitioner's attached "EXHIBIT T O" is the TDCJ-

OFFE DER GRIEVANCE FORM 1-127 STEP ONE, filed on 06/04/2019.

Petitioner points out the reverse side of the form 1-127, where

the Unit Grievance Coordinator/investigator states the issue

(of medically-approved parole release) was h.oh-grievable."r L

Petitioner gave written notice therein that he intended to seek

a federal review that the "Americans With Disabilities Act"

(or, "A.D.A") was being violated, as well as the 8th Amendment

of the U.S. Constitution which prohibits cruel and unusual pun¬

ishments .

GROUND THREE (Restated):
RESPONDENTS HAVE SUBJECTED THE PETITIONER TO CRUEL AND UNUSUAL-

                              [10].
PUNISHMENTS BY DENYING HIS REQUEST FOR PAROLE RELEASE (AND HIS
ADMINISTRATIVE APPEALS FOR A RESOLUTION) SO HE COULD OBTAI
PROFESSIONAL, ADEQUATE MEDICAL CARE FOR SERIOUS MEDICAL NEEDS
AND LONG TERM MEDICAL CARE FOR CHRONIC HEALTH ISSUES.

     Petitioner incorporates the facts and informatio s cont¬

ained the above and foregoing GROUND ONE and GROUND TWO to

explain the reasoned concept that the 2019 Parole Denial is

tantamount to inflicting Cruel and Unusual Punishments. TDCJ-CID

is unable to pro ide minimally adequate medical/mental health

care to the Petitioner compared to what he can acquire in the

private sectors while being on parole for the next 36 months.

Petitioner discharges his 30 year (1991) prison term in 2022,

whereby his obligation to the Texas Board of Pardons and Paroles

would be satisfied to the fullest. It ould be counterproductive

to force the Petitioner to remain imprisoned, considering the

exorbitant expenses incurred by Texas tax payers regarding mini¬

mally adequate medical/mental health care. The lack of proper

nutritional and dietary needs that a heart patient needs to re¬

cover, along with lifestyle changes and opportunities to exer¬

cize and obtain qualified physical therapy. To compel a disabled

elderly prisoner to remain in the draconian environments of an

ovecrowded, understaffed prison unit is "incomprehensible," hen a

better alternative (parole supervision for 36 months) exists.


GROUND FOUR: (Restated):
RESPONDENTS ACTED WITH INTENTIONAL NEGLECT AND DELIBERATE I DIF¬
FERENCE TO THE PETITIONER'S PLANNED ACCESS TO COURT (TO ADDRESS
HIS CLAIMS) BY TRANSFERRING HIM AWAY FROM THE U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS IN JULY 2019.

                               [11].
     Petitioner claims that he was retaliated against when

he sought medical attention to have his "MEDICALLY UNASSIGNED"

designation reinstated. The Wynne Unit Administration changed

the Petitioner's classification status from "MEDICALLY UNASSIG ED"

to "JOB ASSIGNED: KITCHEN DEPARTMENT" in violation of his active

MEDICAL RESTRICTIONS that forbid "Temperature Extremes/EXPOSURE

TO: #20a. MEDICAL-NO TEMPERATURE EXTREMES/ #20b. Psych-NO TEMP.

EXTREMES/ #21a. & #21b.(MEDICAL & PSYCH) NO HUMIDITY EXTREMES

(See: TDCJ HSM-18 HEALTH SUMMARY FOR CLASSIFICATION/.RESTRICTIONS) .

     This unwarranted, dangerous Job Assignment (Kitchen and

Laundry Departments are operated by 300°F. steam equipment,

making these areas the hottest environments (except Boiler Room)

on the Prison Units) occurred after the Petitioner filed his

06/04/2019 OFFENDER GRIEVANCE FORM 1-127 STEP ONE ("EXHIBIT TWO")
and gave notice of his intentions to seek federal court inter¬

ventions if no informal resolution to a parole release was had.

     P.A. Mrs. Christopher's threats to lock up the Petitioner

followed. Petitioner's 07/02/2019 unit transfer to the TDCJ

Gib Lewis Unit in Woodville, Texas removed Petitioner from the

jurisdiction of U.S. District Judge Keith P. Ellison in the

U.S. District for the Southern District of Texas. Petitioner

asserts this transfer was intentionally neglectful, and it was

deliberately indifferent to the Petitioner's medical needs;

safety; constitutional rights to petitioner the courts for redr¬

ess of grievances; and, a global violation of his civil rights.

     "EXHIBIT TWO" establishes that the Petitioner's notice of

pending judicial action resulted in such civil right violations.

                              [12].
The A.B. Polunsky Unit (air conditioned) is close to Wynne Unit?
                               III.


    •'PETITIONER'S ARGUMENTS & AUTHORITIES IN SUPPORT HEREOF:

     Once a constitutional claim has been shown, the courts
will usually consider its erits. This is especially true when
the claim(s) have been made through pro se pleadings. Prison¬
ers acting as their own counsel do not have the same burden as
lawyers in drafting pleadings, and the federal courts must
construe such inartful pleadings liberally [see: Boag v. McDoug-
all, U.S. , 70 L.Ed.2d 551, 102 S.Ct. 700 (1982); Price
v. Johnston, 334 U.S. 266, 291-292, 68 S.Ct. 1049 (1948).
     The complaint should not be dismissed by the district court
unless it appears beyond all doubt that the prisoner could prove
no set of facts that ould warrant relief [see: Hughes v. Ro e,
449 U.S. 5, 9-10, 101 S.Ct. 173 :1980) .


     However, it has been recognized that federal courts have a
responsibility to scrutinize claims relating [to] deprivations.of
constitutional rights, such as the right to be free from cruel
and unusual punishment [Rhodes v. Chapman, 452 U.S. 337, 345.
101 S.Ct. 2392 (1981)]. Therefore, it is essential to show how
a prison condition, regulation, or practice infringes on a const¬
itutional right enjoyed by the affected prisoner or all prisoners
generally. The only ground upon which a state:prisoner may file
an application for writ of habeas corpus in federal court is that
he or she is being confined in violation of the U.S. Constitution
or laws of the United States [Title 28 U.S.C. 2254(a)]. When a
state prisoner seeks to challenge the very fact or duration of
confinment and the relief sought is a determination that he/she
is entitled to immediate or speedy release, habeas corpus is the
sole federal remedy [see: Bell v Wolfish, 441 U.S. 520, 99 S.Ct.
1861 (1979), Without an administrative remedy or a peal process
and, this absence of available state remedies (parole issue not
grievable) and(no written instructions to appeal arole denials

                              [13].
 are provided by the Respondents to Texas prisoners regarding parole denials) ,
then Petitioner has reasonably demonstrated and successfully
argued that no effective state remedy is available to the gen¬
eral populations of the Texas Prison System. Virtually all
written REQUESTS FOR A SPECIAL REVIEW-WHEN RELEASE IS DENIED
filed by a Texas prisoner with the Texas Board of Pardons & Par¬
oles Division is automatically denied without a valid reason.
All these denials read virtually identical in their language;
Because Petitioner is not challenging the legality of his sent¬
ence from 1991, then it would be unreasonable to petition the
convicting court for relief to a claim of cruel and unusual
punishment when parole is denied and no adequate medical/mental
health care is available to unliberated ("noufp roled") prisoners.
In this case, the federal courts may consider the merits of this
habeas corpus Petition [see: Preiser v. Rodriguez, 411 U.S. 475,
497, 93 S.Ct. 1827 (1973)]; Galtieri v. Wainwright, 582 F.2d
348, 354, n. 12 (5th Cir.[Fla.] 1978). The TDCJ STATE COUNSEL-
FOR OFFENDERS refuse to appoint counsel to assist in.pa ole .matters.

The United States Supreme Court, in Greenholtz v. In ates Of
 ebr ska Penal and Correctional Co plex, 442 U.S. 1,13 (1979),
(discussing what process is constitutionally due for state
board parole hearings), concluded that the goal to ensuring
due process is rendered in any parole review is to "minimi e
the risk erroneous decisions." Critical illnesses should weigh in.
      Petitioner asserts that the failure of the members of the
B.P.P. Huntsville Parole Board to read the Petitioner's timely
submitted (04/20/2019) three-paged instrument entitled as the
    "OFFENDER'S PAROLE INFORMATION PACKAGE FOR 2019 REVIEW"
effectively denied the Petitioner procedural and substantive
due process of law under the 5th and 14th Amendments of the U.S.
Constitution. Petitioner's attached medical report from the
HUNTSVILLE MEMORIAL HOSPITAL (Operative Report dated:-12/00/2018)
[see attached "EXHIBIT ONE"] was not faily considered. No unit
interview was conducted by any of the three voting Parole Panel
members for the sake of observing Petitioner s infirmities.

                                   [14].
Ignoring his physical/mental illnesses is an 8th Amendment violation.

Unlike the case of offender Billy Dale Hall and his retained
"Parole Counselor/ For er-Prison Guard/ Former-Parole Official"
Mr. Russell M. Webb, Petitioner was deprived of minimal commun¬
ications (written and/or verbal either one) with the voting
board memberss. Collectively, only clients with retained att¬
orneys are capable of obtaining an in-camera interview at their
parole hearings where they can be properly heard. A formal
notice of parole denial (NEXT REVIEW [NR] MAY 2020) was issued
on 05/24/2019, well over a month after the Petitioner's PAROLE
PACKAGE/MEDICAL OPERATIVE REPORT was posted to the Huntsville
Parole Board Office. It was re-submitted for "Reconsideration."


     Two statutory findings that justify non-release are pred¬
ictive judgments based upon discrete factual conclusions and
subjective appraisals. Necessarily, then, they are highly
contingent upon accurate, up-to-date information and explanation.

The due process goal in any parole board review is to "minimize
the risk of erroneous decisions." (See: Greenholtz, supra, 442
U. S. 1,13, (1979) ). Thus, "the quantum and quality of the
process due in a particular situation depend upon the need to
serve the purpose of minimizing the risk of error (id.). The
Parole Board must justify non-release of the Petitioner, not
just once after his 2015-2016 revocation, but four (4) different
times. As opposed to child-killer Billy Dale Hall's 2019 parole
release on his second review (after his 2017 revocation) while
being represented by one of Commissioner Garcia's former co¬
worker and collegue, attorney Russell M. Webb, for $4,100.00.

This begs the question of "What e actly motivates Commissioner
Garcia to approve any give offender for an FI-1 through FI-18R
Parole Approval?" The Huntsville Parole Board Office is rife
with a history of official corruption. Former Commissioner in
the Huntsville Board Office, Mrs. Pamela Freeman, was indicted
by a Walker County Grand Jury five ti,es for falsifying parole
reviews of eligible parole client-offenders. Mrs. Freeman was
able to get these covered up five years later, without facing
a trial(s).
      The Huntsville Parole Board Panel was deliberately
indifferent to Petitioner's serious medical and ental needs
when they refuse to consider his medical disabilities; the
public records and evidence (Texas State Auditor's 2011 Report
that TDCJ cannot provide adequate medical care to prisoners);
and, the fact that Petitioner completely discharges his 1991
thirty year sentence within three (3) years. Denial of a
majority vote to release a critically ill prisoner so he/she
may obtain a higher quality of specialized edical and mental
health care from the private sectors is inhumane and intent¬
ionally neglectful. Parole release under such considerations
should have been immediate, for it would enable the critically
disabled Petitioner to obtain speciali ed medical/mental health
care; and, at the same time it absolve the TDCJ-CID and Texas
Board of Pardons & Paroles Division/ TDCJ-PAROLE DIVISION from
liabilities connected to the Petitioner's untimely de ise.


     The parole release the Petitioner now asks the Courts to
effectuate in order to afford him redress to his 8th Amendment
claim of "cruel and unusual punishments based on unconstitut-
ionallprison conditions/ lack of adequate prison medical/mental
health care" would also serve to render this extensi e litiga¬
tion moot. This is because a Peitioner must "be in the care,
co trol, and custody of the state in order for the federal court
to maintain jurisdiction of the case under 28 U.S.C. §2254 rits."
Texas tax payers should not have to bear the burden of inadequate
medical care and prisoner upkeep when parole release ould be a
better alternative to all parties involved.


    The United States Suprmeme Court, in the case of Sandin
v. Conner, 115 S.Ct. 2293 (1995), coincides with the Petitioner's
legal argument for an immediate parole release. In that case,
it is professed that: "[a] prisoner has a liberty interest only
freedom[s] from restraint...imposing atypical and significant
hardship on the nmate in relation to ordinary incidents of-

                             [16].
prison life." Furthermore, Sandin, supra , also notes that
prisoners retain constitutional remedies under the First and
Eighth Amendments, and the Equal Protection Clause of the
Fourteenth Amendment ( U.S. at , n.ll, 115 S.Ct. 2203,
n.ll). Petitioner points out that Commissioner Garcia and
his coworkers in the Huntsville Parole Board Office clearly
discriminated against the Petitioner hen the case of Billy
Dale Hall is closely compared. This implicates a violation
of the Petitioner's right to Equal Protection of the Law,
and the wanton disregard by the Huntsville Parole Board Panel
in rendering fair and equal decisions in both cases. Unless
the non-distribution of $4,100.00 paid out by Billy Dale Hall's
wife, Robin Edgett, to Parole Counsel Russell Webb applied?
Billy Dale Hall had no significant medical/mental health issues

                              IV.

   PETITIONER'S REQUEST FOR COURT-ORDERED RELIEF & REDRESS:

     Petitioner requests that this Honorable Court deems this

28 U.S.C. § 225 State Writ of Habeas Corpus By a Person in

State Custody, to be meritorious; that court-appointed counsel

is rendered to Petitioner to assist him with advancing these pro

se claims; that the Court issues a SHOW CAUSE ORDER for reply o

Respondent's attorneys (Texas Attorney Generals Staff); and,

that the federal court decision in California's Prison reduct¬

ion of their inmate population (due to inadequate medical care)

be held as an example model while resolving this Texas Prison

medical/mental health crisis. That decision was upheld by the

United States Supre e Court in 2011, and reported in the P.L.N.

(Prison Legal News) article from April 2012. Petitioner seeks

to have his parole release effectuated by the federal courts.


                             [17].
                               V.

                           CONCLUSION



     Petitioner JAMES ALFRED RAMEY is plagued with infirmities

involving medical, and mental health issues; imprisonment in

a penitentiary with proven inadequate medical car no long

term specialization care; and, he is thus severely disadvantaged

and unable to compete " with the vast resources of the State of

Texas and its powerful governments and legal legions of lawyers."

Petitioner concludes this MEMORANDUM OF LAW WITH BRIEF IN SUPPORT

by supplicating this Honorable Court to act in the interests

of justice being served by permitting this cause to go forward.

Submitted on this iaj day of /vigufv , 2019;



                              VI.

                            PRAYE

     Petitioner shall continuously pray that this Honorable Court

conducts swift justice and effectuates his release on parole so

the Petitioner may be at freedom to acquire the e tensive, qual¬

ified medical and mental health care his case demands. Petitioner

seeks to have the Huntsville Parole Board Panel's policies and

practices evalauted for unconstitutional practices which deprives

elderly, handicapped offenders from their right parole eligibility

considerations. The lack of procedural and substantial due process

hearings; Equal Protections of the Law like affluent inmates get;

and, unjustified unit transfers designed to hinder an inmate's

access to the courts must be scrutinized and addressed. SO MOVED

AND PRAYED FOR ON THIS /? DAY OF k/, , 2019. Respectfully,

                                            Petitioner Pro-se) .
     OFFENDER: Mr. James Alfred RAMEY
     TDCJ-ID # 00587349/ 810 FM 2821/ WY Unit
     Huntsville, Texas 77349




 April 20, 2019 (Scheduled Revie Date)

Huntsville Parole Board Office
1022 Veteran's Memorial Park ay, Suite A
Huntsville, Texas 77320
(936) 291-291-2161

RE: Submission of PAROLE INFORMATION PACKAGE FOR 2019 REVIEW.


Huntsville Parole Board Panel:

Dear Board Members,
     please find enclosed my three (3) aged PAROLE PACKAGE.
It contains relevant informations regarding my parole status and
will permit you to make an informed decisionmaking vote thereof.


     I sa the ynne Unit I.P.0. (Mrs. Baston) on 03/25/2019; but,
this package was in the hands of my family for photocopies. The
TDCJ-ID does not allow inmates to get copies made on the unit.
I as told to mail this PAROLE PACKAGE to the oting members at
the address listed above, prior to April 20, 2019.

     Please ackno ledge receipt of this enclosed 3-paged Package,
and strongly consider giving me a favorable majority vote/decis-
ion that will allow me to get the quality medical/psychological
care that I need to manage my serious edical needs, and at my
own expense. I only have about 40 months left to complete this
1991 thirty (30) year sentence. I provided I.P.O. Mrs. Baston
 ith a PAROLE LETTER and information about my PAROLE RESIDENCES.
Thank you very much,
Respectfully,

                                         (Parole Client)
                THE TEXAS BO RD OF PARDONS & P ROLES DIVISION         Pg. 1/2
                          THE HUNTSVILLE BOARD OFFICE
                    1022 Veteran s Memorial Parkway, Suite A
                     Huntsville, TX 77320 (936)-291-2161
                               (REGION I, B.P.P.)


TDCJ-ID OFFENDER:
James Alfred RAMEY (DOB: 12/06/1967 | 51 yrs old) Scheduled Date: April 20, 2019
TDCJ# 00587349 j S.I.D.# 03657690
John M. ynne UNIT (TDCJ-CID)
Huntsville, TX 77349



      ’’OFFENDER’S PAROLE INFORMATION PACKAGE FOR 2019 REVIEW"
                (IN RE: Confined on a 2015 P ROLE VIOLATIO )


TO THE RESPECTED P ROLE BOARD MEMBERS:
       lease accept this as my for al P ROLE PACKAGE hich presents relevant facts
connected with my individual case. I. seek to get your permission to have my 2013
PAROLE CERTIFICATE reinstated based upon extenuating circumstances of the parole
 iolation I am back in the TDCJ-ID for; and, apprise you of my recent deteriorat¬
ing health conditions hich require specialized freeworl Health Care. Specialists
and therapist to properly manage.
                                         I.
                BACKGROUND FACTS OF THIS CASE BEING REVIE ED:

     I served over 20 years before paroling in February of 2013, on a Harris
County, Texas conviction (30 years for murder). Unfortunately, before paroling
in 2013, I allo ed yself to trust a o an that I met through Prison Pen Pal
program in 2007. We were married prior to my release on parole (in 2011); and,
she never revealed she had been ar ied the entire time we were courting. She
divorced her then-husband and married me almost immediately.

      hen I was released to her residence in Nacogdoches, Texas, I ent to work
for $17.00 per hour at AMERICA TI BER & STEEL (Nacogdoches, Te as-based company).
     Because of her dominating nature, she prohibited me from associating ith
my children/grandchildren, and im ediate family members. Later, she lured me
into a "reconciliating dinner ith ine," and during the course of this private
occasion in our home, she covertly called the police and accused me of abusing
her verbally and physically. When she thereafter started an argument, I left
in y vehicle. But the police ere already at y driveway entrance, and arrested
me for D. .I. when I e ited y private driveway-to the ublic road. It as entrap¬
ment ithout no doubt on my wife's part.
     The prosecutor advised me that my "wife" had a history with the law enforce¬
ment agencies and getting her former husband arrested on baseless accusations. He'd
advised me " lead guilty to two isdemeanor charges, and to steer clear of your ife."
Subsequently, my parole as revoked in January 2015 and I returned to TDCJ-ID.
     My poor choices in selecting a "life partner" without proper investigation
led to my Parole Revocation and my return to prison as a result of the consequences.
This is y 4th Parole Review since then. (Continued on PAGE 2 of 2 pages)
                                 [PAGE 1 of 2]
    (Continued from PAGE 1) P ROLE PACKAGE JAMES A. RA EY 2019 RE IEW
                                                                                  2/
 I Va              n
     CRITIC L HE LTH C RE NEEDS REQUIRED FOR MY
X 9 DI INISHING PHYCICAL              D ME T L WELLBEI G
f
         Please see the attached HUNTSVILLE MEMORIAL HOSPITAL OPERATIVE REPORT
    dated 12/20/2018. This document substantiates that I suffered a massive
    double-heart attack on 3 Row of Cellblock C-2 of the Wynne Unit on 12/20/18.
         An occluded left artery of my heart was completely blocked, requiring
    emergency treatment to clear such and insert a per anent stent to keep me alive.
    Related medical records reflect that I am unable to properly prespire sweat to
    regulate my body functions. Additionally, I suffer from Post-traumatic-stress-
    disorder and Major Depression that require edications which causes sensitivity
    to oderate heat and hu idity that exceeds 85° Farhrenheit (i'.e.: heat-iride -chart)
    Finally, I have "multilevel degenerative damages of the cervical spine" located
    at the C6-C7 posterior discs, identified as "severe spinal stenosis/'

         I am currently housed at the John M. Wynne Unit in ONE DORM #05 CUBICLE,
     hich is dee ed a " edical Housing Area" ne t door to the Unit Infirmary. This
    is because my diminishing physical health keeps me in a eakened state; and, it
    reduces the time I must stand &/or walk to the Dining Room, Shower, and to my
    bed. It also places me near the Infirmary in case of an emergency situations
    where I must be evacuated to the local hospital or UTMB John Seely Hospital.
         I ha e numerous Medical Restrictions listed on the TDCJ HEALTH SU ARY
    FOR CLASSIFICATION/ HSM-18 FORM. The most critical medical restrictions deal
     ith my vulnerability to heat and hu idity extremes that exceed 85° Fahrenheit
    on the HEAT-INDEX-CHARTS, because I am prone to heat-releated exhaustion or death
                                            III.
                       REQUESTED ACTIO FOR A JORITY OTE FOR A
                FI-1 PAROLE RELEASE and/or FI-5/ FI-6 PRE-RELE SE PROG M
               TH T PROVIDES N AIR CONDITIONED LI ING / WORK ENVIRONMENT
         I implore the Hono able embers of the Huntsville Parole Board Panel to
    cast a favorable M JORITY VOTE to release me to either my relatives, ho
    can provide for y medical and en ironmental/dietary needs; or, to an FI-5 or
    FI-6 PRE-RELEASE PAROLE PROGRAM that is air conditioned and has appropriate
    24-hour medical facilities to accomodate my serious medical needs.
          I am not able to survive in these current onerous conditions hich the
    Wynne Unit offers. I cannot obtain the necessary holistic food items off the
    co missary to reduce my cholestorol and triglyceride levels for good heart
    health; and, the prison fare offered on the "Diet-For-Health" has been proven
    to be insufficient for a proper lifestyle regimen of the average heart patient.
    The ater supply is contaminstaed with H-Puloris bacteria (sp.), and the Texas
    State Auditor's Office has determined that'Texas Prisoners Receive Inadequate
    Health Care Due to Underfunding.' Only by being aroled can I obtain hat I need
    to fully recover my he lth (dietician oversight; physical therapist; cardiovascu¬
    lar professionials; sychiat ists specializing in treating P.T.S.D./Depression,
    ect.). Every day that I remain in the TDCJ-ID is counterproducti e. I have less
    that forty months to completely serve this 30 year 1991 pr son term. Thank you.
    Sincerely: / &                                 (Mr. James Alfred RAMEY, #587349)
                                                         CC: JAR/lg
                                     [PAGE 2 of 2] Enclosure: 1-pg. Med. Report
Scanned bv ANGSTADT. CARRIE in facility CORRECTIONAL MANAGED CARE on 12/28/201514:49

                 HUNTSVIL E MEMORIAL HOSPITAL
                 OP R TIVE REPORT

                      James 587349 Ramey
                     DATE: 12/20/2018
                     M.R #. WOOD133255
                      ACCT#: H00001293084
                 BRIEF HIS O Y: Mr. amey is a 51-year-old Caucasian TDC inmate with
                 no past history of coronar artery disease, presented to the hospital
                with e cruciating chest pains for the last one hour. The EKG showed
                S -segment levations m he anterior leads. He is undergoing a iett
                heart cat eterization for furt er e aluation.

                PROCEDURES.
                 1. Lef heart ca heterization
                 2. Coronary angiogram
                 3. Left entriculogram.
                 4. Percutaneous transluminal coronary angioplasty and stenting of the
                 left anterior descen ing a tery.

                DETAILS OF P OCEDURE: Informed consent was obtained from he patient.
                ¦Ro-sks and, bene its e plained to hxsti The pe ient was brought to the
                Cardiac Cath ab. ?here right and lef gro ns were prepared by
                standard ste ile ech ique. Li ocame 1% solu ion xn3ected into the
                right groin and a 6-French shea h, introduced into the rig t femoral
                arter      diagnostic 3DRC and EBU 3 75 guiding c he er used fo the
                PCI- Moderate sedation. Under physicia s super sion. Versed and
                fent nyl were administered to the patient. Pulse oxi etry, blood
                pressure, an heart rate ere continuously monitore by an independent
                tra ned obser er. he physician spent 25 minutes of face- o-face ti e
                dur ng pat ent se ation.

                FINDINGS
                       Left mam is a large caliber essel and it is widely patent.
                2 L D is completely occluded at ts very pro i al reg on There are
                2 ramus branches. The ramus branch #1 as a 90% ostial stenosis he
                left circum lex is nondo mant and free of ny significant stenosis
                3. Righ co onary rtery is dominant It gives rise to PD and
                multiple posterolateral branches without an significant stenosis.
                  . CI of the D n EBU 3.75 gui e was used. A run-through ire
                v?as passed into the completely occluded essel he passage of ire
                restored IMI 1 flo here was n area of haz stenosis of
                approximatel 90%. This area was treate ith a 2.5 x 12 mm balloon
                 nd later stented with a 2.75 x 22 mm drug-eiuting stent ith
                e cellent a giographic resul s.
                5. Left entriculogra sho ed an overall ejec ion frac ion of
                approximately 50% it e i ence of ap cal hypokmesxs. The left
                  e tricular end- iastolic pressure w s 15 m Hg. There was no
                significant gra ient on pullback from left entricle to aorta

                CONCLUSION* Successful ang oplasty and sten ing of a completely
                occluded left anterior descending artery m he setti g of acute
                myocardial infarction.




                AA/D S/C7013 Arif bdullah, M.D
                OPER TIVE REPORT D E:                                                  IME:




               Hun sville Memorial Hospi al PCI *LIVE:fc (PCI- OE Da abase HU )               D FT COPY

                Run 12/27/18-10:26 by DI NE OUNDT EE                                           1 of 2
                E iBlT T )DH
                    Texas Departme t of Criminal J stice                                      OFFICE USE ONLY
                                                                                      Grievance #:
                      CnP F C OFFENDER                                                Date Received:
                          1 I F 1 GRIEVANCE FORM
                                                      06/04/2019                      Date Due:

                                                                                      Grievance Code: .

Offen er Name: James A. Ramey                          .TDCJ# 587349                  I vestigator ID #:

Unit: John M. ynne Housin Assignment: One Dor #05                                     Extension Date:

Unit wher incident occurred: TDCJ~CID Wyn e Unit/Huntsville                           Date Retd to Offender:.
                                                         JUN 0 5 2019
You must try to resolve your problem with a staff me ber before you submit a formal complaint. The only exception i when
appealing the results of a disciplinary hearin .
Who did you talk to (name, title)? Per 1-60 REQUEST to I.P.O. Ms.Baston When? 05/24/2019
What was their response? No written response nor Lay-In to the Wynne Unit Parole Office to discuss it.
What action was taken? I was denied a meanin ful Parole Intervie and Parole Hearing. No Due Process.

State our rievance in the space provided. Please state ho, hat, hen, where and the disciplinary case number if appro riate
         My family discovered on the website for the Texas Board of Pardons & Paroles
  that I was denied the privilege of parole subsequent to my Interview with I.P.O, Baston
 o 3/25/19. I sent Ms. Baston an 1-60 REQUEST on 05/24/19 to inquire whether the Huntsville
 Parole Board Panel Members received my 3-paged PAROLE PACKAGE that I had mailed into their
 office (1022 Veteran's Memorial Parkway, Suite A/ Huntsville, Texas 77320) one week after the
 Unit Intervie with I.P.O Ms. Baston. I was awaiting copies of y PAROLE PACKAGE at the i e
 Ms. Baston interviewed e at the Wynne Unit Parole Office; so, I had my family mail a copy in
 my behalf to the Huntsville Parole Board Panel, just as the I.P.O. had suggested I was to do.
            On 05/30/2019, I received the 05/24/2019 "NOTICE OF PAROLE PANEL DECISION" citing com¬
 pone t REASONS ID., 2D., and 5D.as justification for a one year setoff (NEXT REVIEW 05/2020).
 I wish to appeal that PAROLE DE IAL based upon the following grounds, and I request a Ne Par-
 ole Hearing that is meaningful and addresses my various medical conditions and the lack of
 adequate edical care and therapies I am receiving from the TDCJ-CID:

 GROUND NO. 1; I as d nied an opportunity to speak directly with a votin Parole Board ember,
 and I was not afforded procedural Due Process. Verbal ediation to discuss the facts of my case
 with a Board ember is essential to the parole process, because the three Board Members needed
 my input in order to make an "informed decision about reinstating my 2013 PAROLE CERTIFICATE."
 I as returned to prison on two misdemeanor charges which I could have shown were cases of lies
 and entrapment by my mentally-disturbed wife. My deteriorating health conditions (double heart-
 attacks that occurred on December 20, 2018, on Wynne Unit; Major Depression Disorder/ PTSD/sen-
 sitivity to extreme heat and extre e humidity conditions related to medications/ inability to
 pers ire properly over 90% of my body,). An I.P.O. is not an actual parole official ho votes.
 GROUND NO. 2: My PAROLE PACKAGE was not acknowledged by the Parole Board Office. This denied
me substantive Due Process , because I relied on the Parole Board s considerations of my health
1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FOR (OVER)


                                                                                                                  Appendix F
 needs, and t e eed to make parole so                                 couia ODtain adequate, professional medical care.
  (see: Ex Parte Retzlaff, No. 74,412, slip o , at 2, (Tex.Crim.App. 2002). The Te as State
 Auditor's Office declared that "TEX S HE LTH CARE FOR PRISONERS IS INADEQUATE DUE TO UNDERFUND-
 l    in 2011-2015, because of mounting debts to U. .M.B./Texas Tech Hospitals over $1 billion.
 GROUND NO. 3: The Texas Board of Pardons & Paroles is consolidated with the TDCJ-ID under Art¬
 icle 4, Section 11 et seq, Texas Constitution, Nov. 1989. My Medical Restrictions (HSM-18) has
 numerous instances of 19a., 19b., 20a.,20b., 22., and 23 prohibiting excessive heat) humidity,
 Environmental Pollutants, Chemicals/irritants. The water on Wynne Unit is contaminated with the
 H-Puloris Virus (sp.), to which I am vulnerable to. These matters violate the Eighth Amendment
 ban against cruel & unusual punishments. I am denied access to fresh vegetables, fruits, nuts,
 required by heart patients. My conditions meet the definition of "A.D.A. Disabled Persons Act."

Action Requested to resolve your Complaint. That the Texas Board of Pardons & Paroles should allow me to
 •pe elease n pa nip for he sake of obtaining p ofessional edical and therapy care. I have
  less than 40 months left to complete this 30 year sentence day-for-day. I seek either an admm-
¦ instrative resolution (RELEASE);or else I must file a 28 JJ.S.C. §2254 Fe eral-Wri L.Habeas Corpu
Offender Signature: X <                    o- c-a- <3-t 2019 j)a e; 06/04/2019
Grievance Response:




                                                                EV.


Si nature Authority:.                                                                                                                     Date:
If you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investi ator ithin 15 ays f om the ate of the Step 1 response.
State the rea on for appeal on the Step 2 For .
Returned because:           ,vResubmit this form when the corrections are made.

     l. Grievable time period has expire .

     2. Submission in e cess of 1 every 7 days. *                                                                       OFFICE USE ONE
                                                                                                             Initial Submission UGI Initials _
     3. Originais not submitted. *
                                                                                                             Grievance #:
     4. Inappropriate/Excessive attachments. *
                                                                                                             Screening Criteria Used
     5. No documented attempt at informal resolution. *
                                                                                                             Date Reed from Offender:.     m ofr tm
     6, No requested relief is stated. *
                                                                                                             Date Returned to Offen er:
     ?. Malicious use ofvulgar, indecent, or physic lly threatening language
                                                                                                             2--Submission uGI initials:
       The issue presented is not grievable.
                                                                                                             Grievance                                 #:
I~~l 9. Redundant,                         efer to grievance #                                               Screenin Criteria Used:
     10. Illegible/Incomprehensible. *                                                                       Date Reed rom Offender:
     11. Inappropriate. *                                                                                    Date Returned to Offen er:.

UGI Printed Name/Signature:                                                                                  3aLSiib mission              OGI Initials:,
                                                                                                             Grievance if:
Application of the screenin criteria for this grievance is not expected to adver ely
                                                                                                             Screening Criteria Used:.
Affect the offender s health.
                                                                                                             Date Reed from Offender: _
Medical Si nature Authority:                                                                                 Date Returned to Of ender:

1-127 Back (Revised 11-2010)
                                                                                                                                                           Appendix F
                               (Cover Letter)




               IN THE UNITED STATES DISTRICT COU T
                FOR THE EASTERN DISTRICT OF TEXAS
                     BEAUMONT, TEXAS DIVISION
                                                Mr. James A. Ra ey #587349
United States District Clerk For                TDCJ-CID Gib Le is Unit
The Eastern Division of Texas                   P.O. Box 9000
                                                Wood ille, TX 75990
300 Willow Street
Beaumont, Te as 77701



DATE POSTED: /uouc                       s      (1   2019 , .


RE: Filing Fee Money Order ($5.00) plus Petitioner's,Pro Se:

       "PETITION FOR A WRIT OF HABEAS CORPUS BY A PERS0N-
       IN STATE CUSTODY/ 28 U.S.C. §2254/ AND ATACHMENTS"



Dear U.S. District Court Clerk:

     please find enclosed my above-listed petition, along with
the 2 ) pa ed PETITIONER'S MEMORANDUM OF LAW WITH BRIEF;
and, t o supporting Exhibits marked "EXHIBIT ONE" and "EXHIBIT-
TWO" for the U.S. District Judge's consideration.


     Additionally, a five-dollar ($5.00) Money Order is enclosed
for the required filing fee.


     Please note that in addition to the two (2) sets of my
petition specified in the INSTRUCTIONS of the 2254 FORM, I am
enclosing a third form. Please "DATE-STA P" the third set with
your seal of office and return it to me for my personal records.


     Finally, please note the assigned CASE NUMBER (C.A. NO. )
on the "DATE-STAMPED" third set. Thank you very much for your
professional assistance nnd considerations. Sincerely yours,

/s/ ( Jr         Ol<
                                                        JAR/lsg
   MR J MES LFRED RA EY #0058/5
   P.O. BOX 9000/ Gib Lewis Unit                        cc: files
   Woodville, Texas 75990                               Enclosures:   pages.
